DaNIel, J.
There is no doubt that Dr. Jones could devise, that his daughter Eliza should be entitled to all the wood of every description, to be taken off, as suited her convenience, from the tract of 300 acres of land, bequeathed to Frances.- The devise gave to Eliza all that portion of the vegetable kingdom, which grows on the land, or is of a woody or arborescent nature, with the liberty of ingress and egress to cut and carry it away. Robinson v Gee, 4 Ired. 186. Clap v Draper, 4 Mass. Rep. 266. When any land or other real estate shall be devised by any person, the same shall be held or deemed to be a devise in fee, unless it be plainly intended by such will, that an estate of less dignity was intended. Rev. Stat. ch. 122, sec 10. The testator says, in his will, that Eliza shall be entitled to all the wood of every description. These words must give her a fee in the wood. From what land was Eliza to have the wood 1 We think, it could not have been the intention of the testator to give Eliza all the wood growing on the whole tract, and so put it in her power to strip the whole tract of its wood, if she thought proper to do so. He must have intended his other daughter, Frances, to have some of the wood on this tract of land; and we think that he intended the greater portion of the said wood for her; for Eliza is directed by the will to take off her wood from that part of the said tract of land, which is most convenient, and adjacent to her plantation, lying west of Evans’ land, and south of the Carrowan land. The defendant, claiming under Eliza, has not, we think, transgressed the limits, to which, according to our construction of the will, he was entitled to go. We therefore think, he had a- right to cut in the locus in quo, by force of the deed from Alexander Gaston and wife to himself, and that the judgment was right and must be affirmed.
Per Gurí am. Judgment affirmed.